Exhibit 10.14

SEVERANCE AGREEMENT

         THIS AGREEMENT is made and entered into as of the       day of
                     , 2002, by and between Haynes International, Inc. (the
"Company"), a Delaware corporation having a place of business at 1020 W. Park
Ave., Kokomo, IN 46904-9013, and the undersigned (the "Employee"), an officer of
the Company.

RECITAL

        The Board of Directors of the Company (the “Board”) and the shareholders
of the Company holding more than 75% of the voting power of all the outstanding
capital stock of the Company, and the Board of Directors of Haynes Holdings,
Inc., the sole shareholder of the Company (“Haynes Holdings”) and the
shareholders of Haynes Holdings holding more than 75% of the voting power of all
the outstanding capital stock of Haynes Holdings have determined that it is in
the best interests of the Company and of Haynes Holdings to foster the
continuous employment of Corporate Officers and that the Company should enter
into this Agreement to reinforce and encourage the continued attention and
dedication of the Employee to his or her duties, free from distractions which
might arise in the event of a Change in Control (as defined in this Agreement),
or a proposed Change in Control, of the Company or of Haynes Holdings.

        NOW, THEREFORE, in consideration of the mutual covenants contained
herein, the Company and the undersigned Employee agree as follows:

        1.         Term of Agreement:   This Agreement shall commence as of the
date first written above and shall continue in effect until November 30, 2002;
provided, however, that commencing on December 1 and on each December 1
thereafter, the term of this Agreement shall automatically be extended for one
(1) year (until November 30 of the year next following) unless either the
Company or the Employee shall have given written notice to the other at least
sixty (60) days prior thereto that the term of this Agreement shall not be so
extended; provided, further, however, the Company shall not have the right to
terminate or fail to extend this Agreement in the event of a Change of Control
(as defined in Section 2(c)(1) below) prior to the expiration of twelve (12)
months after such Change in Control shall have occurred. This Agreement shall
automatically terminate if the Employee’s employment with the Company is
terminated prior to a Change in Control; provided, however, if the Employee’s
employment is terminated by the Company other than for Cause (and not due to the
Employee’s Disability or by reason of the Employee’s death) and such termination
of employment occurs within ninety (90) days before a Change in Control, then
the termination of the Employee’s employment shall be deemed to have occurred
immediately following the Change in Control and this Agreement shall remain in
effect until the expiration of twelve (12) months after such Change in Control
shall have occurred. Notwithstanding the foregoing provisions or any other
provisions of this Agreement to the contrary, if a Change in Control shall occur
or be deemed to have occurred during the term of this Agreement, this Agreement
shall remain in effect until the Company and the Employee have fully discharged
all obligations hereunder with respect to any termination of the Employee’s
employment with the Company to which the provisions hereof shall apply.

        2.         Termination Benefits:



        (a)      If, within twelve (12) months following a Change in Control,
and during the term of this Agreement (including any extensions or deemed
extensions thereof as provided in Section 1 above), the Employee’s employment
with the Company shall be terminated, the Employee shall be entitled to the
following compensation and benefits (in addition to any compensation and
benefits provided for under any of the Company’s employee benefit plans,
policies and practices or as required by law):




        (1)      If the Employee’s employment with the Company shall be
terminated (A) by reason of the Employee’s Disability, or (B) by reason of the
Employee’s death, the Company shall within five (5) days after the Release
Effective Date (as defined in Section 5(a) below) pay the Employee his full Base
Monthly Salary through the Date of Termination at the rate in effect when the
Notice of Termination is given (or the Date of Termination in the case of the
Employee’s death), plus any bonuses or incentive compensation which pursuant to
the terms of any compensation or benefit plan have been earned or have become
payable as of the Date of Termination, but which have not yet been paid.




        (2)      If the Employee’s employment with the Company shall be
terminated by the Company for Cause, the Company shall pay the Employee his full
Base Monthly Salary through the Date of Termination at the rate in effect at the
time Notice of Termination is given, and the Company shall have no further
obligations to the Employee under this Agreement.




        (3)      If the Employee’s employment with the Company shall be
terminated by the Company or the Employee (other than for Cause or as a result
of Disability or by reason of the Employee’s death), the Company shall:




        (i)      within five (5) days after the Release Effective Date pay the
Employee his full Base Monthly Salary through the Date of Termination at the
greater of the rate in effect at the time the Change in Control occurs or Notice
of Termination is given, plus any bonuses or incentive compensation which
pursuant to the terms of any compensation or benefit plan have been earned or
have become payable as of the Date of Termination, but which have not yet been
paid;




        (ii)      within five (5) days after the Release Effective Date pay the
Employee a lump sum cash payment equal to twelve (12) times the Employee’s Base
Monthly Salary (at the greater of the rate in effect at the time the Change in
Control occurs or when Notice of Termination is given); provided, however, that
the Company may at its election pay such amount to the Employee in twelve (12)
equal monthly installments commencing on the fifth day after the Release
Effective Date and on the same day of the month thereafter;




        (iii)      continue to provide for the Employee and his dependents, for
a period of twelve (12) months following the Date of Termination, life
insurance, medical and hospitalization benefits comparable to those provided by
the Company to the Employee and his dependents immediately prior to the Change
in Control, provided that any coverage provided pursuant to this subsection
(iii) shall terminate to the extent that the Employee obtains comparable life
insurance, medical or hospitalization benefits coverage from any other employer
during such twelve (12) month period. The benefits provided under this
subsection (iii) shall not be materially less favorable to the Employee in terms
of amounts, deductibles and costs to him, if any, than such benefits provided by
the Company to the Employee and his dependents as of the date of the Change in
Control. This subsection (iii) shall not be interpreted so as to limit any
benefits to which the Employee or his dependents may be entitled under the
Company’s life insurance, medical, hospitalization, dental or disability plans
following the Employee’s Date of Termination and shall be in addition to any
COBRA rights under federal law; and




        (iv)     within five (5) days after the Release Effective Date pay the
Outplacement Assistance Payment to Employee.




        (b)      The Employee shall not be required to mitigate the amount of
any payment provided for in this Section 2 by seeking other employment or
otherwise, nor, except as provided in Section 2(a)(3)(iii) above, shall the
amount of any payment or benefit provided for in Section 2 be reduced by any
compensation earned by the Employee or benefit made available to the Employee as
the result of employment by another employer after the Date of Termination or
otherwise.


– 2 –



        (c)      For purposes of this Agreement, the following definitions shall
apply:




        (1)      A “Change in Control” shall be deemed to occur (i) when any
person (as such term is used in Sections 13(e) and 14(d) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”)), other than the holders
of any of the Company’s shares of capital stock on the date first written above
is or becomes the beneficial owner (as defined in Rule 13d-3 promulgated under
the Exchange Act) directly or indirectly of securities of the Company
representing 50% or more of the combined voting power of the Company’s then
outstanding securities (assuming conversion of all outstanding nonvoting
securities into voting securities and the exercise of all outstanding options or
other convertible securities); (ii) when any person (as such term is used in
Sections 13(e) and 14(d) of the Exchange Act), other than the holders of any of
Haynes Holdings’ shares of capital stock on the date first written above is or
becomes the beneficial owner (as defined in Rule 13d-3 promulgated under the
Exchange Act) directly or indirectly of securities of Haynes Holdings
representing 50% or more of the combined voting power of Haynes Holdings then
outstanding securities (assuming conversion of all outstanding nonvoting
securities into voting securities and the exercise of all outstanding options or
other convertible securities); or (iii) upon the approval by the Company’s or
Haynes Holdings’ shareholders of (A) a merger or consolidation of the Company or
Haynes Holdings with or into another corporation (other than a merger or
consolidation in which the Company or Haynes Holdings is the surviving
corporation and which does not result in any capital reorganization or
reclassification or other change in the ownership of the Company’s or Haynes
Holdings’ then outstanding shares which would be deemed a Change in Control
pursuant to subsection(s) (i) or (ii) hereof), (B) a sale or disposition of all
or substantially all of the Company’s assets, or (C) a plan of liquidation or
dissolution of the Company or Haynes Holdings.




        (2)      "Disability" means the Employee is totally and permanently
disabled as defined in the Haynes International, Inc. Pension Plan.




        (3)      "Retirement" means the voluntary retirement of the Employee
under the terms of the Haynes International, Inc. Pension Plan.




        (4)      A termination for “Cause” means a termination by reason of the
Board’s good faith determination that the Employee (i) willfully and continually
failed to substantially perform his duties with the Company (other than a
failure resulting from the Employee’s incapacity due to physical or mental
illness), (ii) willfully engaged in conduct which constituted a material breach
of Section 7 of this Agreement, (iii) engaged in conduct which constituted a
crime of moral turpitude, (iv) perpetuated a fraud or embezzlement against the
Company or Haynes Holdings, or (v) willfully engaged in conduct which is
demonstrably and materially injurious to the Company or Haynes Holdings,
monetarily or otherwise. No act, or failure to act, on the Employee’s part shall
be considered “willful” unless he has acted or failed to act with an absence of
good faith and without a reasonable belief that his action or failure to act was
in or at least not opposed to the best interests of the Company and Haynes
Holdings. Notwithstanding the foregoing, the Employee shall not be deemed to
have been terminated for Cause unless there shall have been delivered to the
Employee a copy of a resolution duly adopted by the affirmative vote of not less
than a majority of the entire membership of the Board at a meeting of the Board.




        (5)      "Haynes Holdings" shall mean Haynes Holdings, Inc., a Delaware
corporation and the parent corporation of the Company on the date of this
Agreement.




        (6)      A “Notice of Termination” means a notice which shall indicate
the specific termination provision in this Agreement which is applicable and
shall set forth in reasonable detail the facts and circumstances claimed to
provide a basis for termination of the Employee’s employment under the provision
so indicated. For purposes of this Agreement, no such purported termination
shall be effective without such Notice of Termination. Any purported termination
by the Company or by the Employee shall be communicated by written notice of
termination to the other party hereto in accordance with Section 6 hereof.


– 3 –



        (7)      “Date of Termination” means (i) if the Employee’s employment is
terminated for Disability, thirty (30) days after Notice of Termination is given
(provided that the Employee shall not have returned to the performance of his
duties on a full-time basis during such thirty (30) day period), and (ii) if the
Employee’s employment is terminated for any other reason, the date specified in
the Notice of Termination (which, in the case of a termination for Cause shall
not be less than thirty (30) days from the date such Notice of Termination is
given); provided that within thirty (30) days after any such Notice of
Termination is given the party receiving such Notice of Termination notifies the
other party that a dispute exists concerning the termination, the Date of
Termination shall be the date on which the dispute is finally determined, either
by mutual written agreement of the parties, or by the final judgment, order or
degree of court of competent jurisdiction (the time for appeal therefrom having
expired and no appeal having been taken).




        (8)      “Outplacement Assistance Payment” means the payment of
$12,000.00 to the Employee to be used at the Employee’s discretion for
outplacement career counseling and job search costs and expenses.




        (9)      "Base Monthly Salary” means the monthly base salary of the
Employee from the Company, but determined without regard to any salary reduction
agreement of the Employee under Sections 401(k) and 125 of the Internal Revenue
Code of 1986 (the “Code”) (or corresponding provisions of subsequent federal
income tax laws) or any salary deferral agreement of the Employee under any
non-qualified deferred compensation program that may be available to the
Employee from time to time, and excludes (i) incentive or additional cash
compensation; (ii) any amounts included in income because of Sections 79 or 89
of the Code; and (iii) any amounts paid to the Employee for reimbursement for
expenses or discharging tax liabilities.


        3.         Successors; Binding Agreement:





        (a)      This Agreement shall be binding on the Company and any
successor to all or substantially all of its business or assets. Without
limiting the effect of the prior sentence, the Company will require any
successor or assign (whether direct or indirect, by purchase, merger,
consolidation or otherwise) to all or substantially all of the business and/or
assets of the Company to expressly assume and agree to perform this Agreement in
the same manner and to the same extent that the Company would be required to
perform it if no such succession or assignment had taken place. As used in this
Agreement, “Company” shall mean the Company as hereinbefore defined and any
successor or assign to its business and/or assets as aforesaid which assumes and
agrees to perform this Agreement or which is otherwise obligated under this
Agreement by the first sentence of this Section 3, by operation of law or
otherwise.




        (b)      This Agreement shall inure to the benefit of and be enforceable
by the Employee’s personal and legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees. If the Employee should
die while any amounts would still be payable to him hereunder if he had
continued to live, all such amounts, unless otherwise provided herein, shall be
paid in accordance with the terms of this Agreement to the Employee’s devisee,
legatee or other designee or if there is no such devisee, legatee or designee,
to the Employee’s estate.


        4.         Fees and Expenses; Acceleration Right:   The Company shall
pay all reasonable legal fees and related expenses (including the costs of
experts, evidence and counsel) incurred by the Employee as a result of the
Employee seeking to obtain or enforce any right or benefit provided by this
Agreement or by any other plan or arrangement maintained by the Company under
which the Employee is or may be entitled to receive benefits, unless the Company
shall ultimately prevail in establishing that the Company terminated Employee’s
employment for Cause. In the event the Company fails to make any installment
payment due and payable under Section 2(a)(3)(ii) hereof, and such default
continues for a period of more than fifteen (15) days following written notice
from the Employee to the Company of such default, the entire balance of the
amount payable under Section 2(a)(3)(ii) hereof shall immediately become due and
payable to the Employee.

– 4 –

        5.         Release and Right to Employment:



        (a)      As a condition of receiving from the Company the payments and
benefits provided for hereunder, which payments and benefits the Employee is not
otherwise entitled to receive, the Employee understands and agrees that he will
be required to execute a release of all claims against the Company in the form
attached hereto as Exhibit 1 (the “Release”) on the Date of Termination.
Employee acknowledges that he has been advised in writing to consult with an
attorney prior to executing the Release. The Employee agrees that he will
consult with his attorney prior to executing the Release. The Employee and the
Company agree that Employee has a period of seven (7) days following the
execution of the Release within which to revoke the Release. The parties also
acknowledge and agree that the Release shall not be effective or enforceable
until the seven (7) day revocation period expires. The date on which this seven
(7) day period expires shall be the effective date of the Release (the “Release
Effective Date”).




        (b)      The Employee understands that as used in this Section 5, the
“Company” includes its past, present and future officers, directors, trustees,
shareholders, parent corporations, employees, agents, subsidiaries, affiliates,
distributors, successors, and assigns, and any other persons related to the
Company.




        (c)      Notwithstanding anything in this Agreement to the contrary,
this Agreement shall not affect the Company’s right or ability to terminate the
employment of the Employee, subject to any other written contract between the
Company and the Employee to the contrary.




        (d)      Notwithstanding anything in this Agreement to the contrary,
this Agreement shall not affect in any manner the rights and obligations of the
Employee, the Company or Haynes Holdings with respect to any shares of stock of
Haynes Holdings or options for shares of stock of Haynes Holdings.




        (e)      The Employee agrees that execution and delivery to the Company
of any release or disclaimer agreement requested by the Company which is
consistent with the provisions of this Section 5 and the passage of all
necessary waiting periods in connection therewith shall be a condition to the
receipt of any payment or benefits to be provided by the Company following the
termination of the Employee’s employment with the Company.


        6.         Notices:   For the purposes of this Agreement, notices and
all other communications provided for in the Agreement shall be in writing and
shall be deemed to have been duly given when personally delivered or sent by
certified mail, return receipt requested, postage prepaid, or by expedited
(overnight) courier with established national reputation, shipping prepaid or
billed to sender, in either case addressed to the respective addresses last
given by each party to the other (provided that all notices to the Company shall
be directed to the attention of the Board with a copy of the Secretary of the
Company) or to such other address as either party may have furnished to the
other in writing in accordance herewith. All notices and communication shall be
deemed to have been received on the date of delivery thereof, on the third
business day after the mailing thereof, or on the second day after deposit
thereof with an expedited courier service, except that notice of change of
address shall be effective only upon receipt.

– 5 –

        7.         Non-Competition:   The Employee agrees that during the
Employee’s employment with the Company and, in the event of termination of the
Employee’s employment with the Company by reason of the Employee’s Disability or
Retirement, by the Company for Cause or by the Employee within twelve (12)
months following a Change in Control, for an additional period of one (1) year
immediately following termination of the Employee’s employment with the Company,
the Employee shall not directly or indirectly, as an individual or as a
director, officer, contractor, employee, consultant, partner, investor or in any
other capacity with any corporation, partnership or other person or entity,
other than the Company, engage in the business of developing, manufacturing,
selling or distributing high performance nickel base or cobalt base alloys in
competition with the business of the Company or any of its subsidiaries as such
business are constitutes from time to time during the Employee’s employment with
the Company, and thereafter, as such businesses are constituted at the time of
termination of the Employee’s employment; provided, however, in the event of a
termination of the Employee’s employment within twelve (12) months following a
Change in Control the foregoing restriction shall only relate to the business of
the Company or any of its subsidiaries as such business existed immediately
prior to the Change in Control. The restrictions of this Section 7 shall not be
deemed to prevent the Employee from owning less than 5% of the issued and
outstanding shares of any class of securities of an issuer whose securities are
listed on a national securities exchange or registered pursuant to Section 12(g)
of the Exchange Act. The restrictions of this Section 7, to the extent
applicable following termination of the Employee’s employment with the Company,
shall only apply within the geographical area served either by the Company or
its subsidiaries during the two (2) years prior to termination of the Employee’s
employment with the Company; provided, however, in the event of termination of
the Employee’s employment within twelve (12) months following a Change in
Control the geographical area shall only include the geographical area served by
the Company or any of its subsidiaries immediately prior to the Change in
Control. In the event a court of competent jurisdiction determines that the
foregoing restriction is unreasonable in terms of geographic scope or otherwise
then the court is hereby authorized to reduce the scope of said restriction and
enforce this Section 7 as so reduced. If any sentence, word or provision of this
Section 7 shall be determined to be unenforceable, the same shall be severed
herefrom and the remainder shall be enforced as if the unenforceable sentence,
word or provision did not exist.

        8.         Miscellaneous:   No provision of this Agreement may be
modified, waived or discharged unless such waiver, modification or discharge is
agreed to in writing and signed by the Employee and such officer as may be
specifically designated by the Board. No waiver by either party hereto at any
time of any breach by the other party hereto of, or compliance with, any
condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of similar or dissimilar provisions or conditions at
the same or at any prior to subsequent time. No agreement or representations,
oral or otherwise, express or implied, with respect to the subject matter hereof
may have been made by either party which are not expressly set forth in this
Agreement.

        9.         Applicable Law and Forum:   This Agreement has been entered
into in the State of Indiana and shall be governed by and construed in
accordance with the laws of the State of Indiana without regard to any Choice of
Laws provisions thereof. The parties agree that any action in law or equity
brought by either party arising from or in connection with this Agreement or
arising from or in connection with the performance by either party of its
obligations hereunder shall be brought only in the United States District Court
for the Southern District of Indiana, Indianapolis Division or the Circuit Court
of Howard County, Indiana, and the parties hereto consent to the jurisdiction of
such forums.

        10.         Severability:   The provisions of this Agreement shall be
deemed severable and the invalidity or unenforceability of any provision shall
not affect the validity or enforceability of the other provisions hereof.

        11.         Entire Agreement:   This Agreement constitutes the entire
agreement between the parties hereto, and supersedes all prior agreements,
understandings and arrangements, oral or written, between the parties hereto
with respect to the severance of the employment of the undersigned Employee from
the Company, except as may be provided herein.

– 6 –

        IN WITNESS WHEREOF, the Company has caused this Agreement to be executed
by its duly authorized officer and the Employee has executed this Agreement, to
be effective as of the day and year first above written.



COMPANY:
HAYNES INTERNATIONAL, INC.



By:  

--------------------------------------------------------------------------------

ATTEST:





--------------------------------------------------------------------------------



EMPLOYEE





--------------------------------------------------------------------------------

WITNESS:





--------------------------------------------------------------------------------

– 7 –

Exhibit 1

RELEASE OF ALL CLAIMS


         In consideration of receiving from Haynes International, Inc. (the
"Company") the payments and benefits provided for in that certain Severance
Agreement dated as of the                   day of
                                      , 2002 (the "Severance Agreement") between
the Company and the undersigned (the "Employee"), which payments and benefits
the Employee was not otherwise entitled to receive, the Employee unconditionally
releases and discharges the Company from any and all claims, causes of action,
demands, lawsuits or other charges whatsoever, known or unknown, directly or
indirectly related to the Employee's employment with the Company, except for (i)
a breach of the Company's obligations under the Severance Agreement, (ii) any
claims relating to, or rights of the Employee appurtenant to, any shares of
stock of, or options for shares of stock of, Haynes Holdings, Inc., and (iii)
the right of the Employee to elect continuation of group medical and dental
benefits for the Employee and his eligible dependents who are qualified
beneficiaries under the Consolidated Omnibus Budget Reconciliation Act of 1985,
as amended ("COBRA"), at the Employee's expense, pursuant to COBRA. The claims
or actions released herein include, but are not limited to, those based on
allegations of wrongful discharge, breach of contract, promissory estoppel,
defamation, infliction of emotional distress, and those alleging discrimination
on the basis of race, color, sex, religion, national origin, age, disability, or
any other basis, including, but not limited to, any claim or action under Title
VII of the Civil Rights Act of 1964, the Age Discrimination in Employment Act of
1967, the Rehabilitation Act of 1973, the Americans with Disabilities Act of
1990, the Equal Pay Act of 1963, the Civil Rights Act of 1991, the Employee
Retirement Income Security Act of 1974, or any other federal, state, or local
law, rule, ordinance, or regulation as presently enacted or adopted and as each
may hereafter be amended.

         With respect to any claim that the Employee might have under the Age
Discrimination in Employment Act of 1967, as amended:

        (i)   The Employee does not waive rights or claims that may arise after
the date of this Release;

        (ii)   The Employee's waiver of said rights or claims under the Age
Discrimination in Employment Act of 1967 is in exchange for the consideration
reflected in this Release;

        (iii)   The Employee acknowledges that he has been advised in writing to
consult with an attorney prior to executing this Release and that he has
consulted with his attorney prior to executing this Release;

        (iv)   The Employee acknowledges that he has been given a period of at
least twenty-one (21) days within which to consider this Release; and

        (v)   The Employee and the Company agree that the Employee has a period
of seven (7) days following the execution of this Release within which to revoke
the Release.

The parties also acknowledge and agree that this Release shall not be effective
or enforceable until the seven (7) day revocation period expires. The date on
which this seven (7) day period expires shall be the effective date of this
Release.

         The Employee further agrees, in consideration of receiving the payments
and benefits provided for in the Severance Agreement, not to initiate or
instigate any claims, causes of action or demands against the Company in any way
directly or indirectly related to the Employee's employment with the Company or
the termination of his employment except for a breach of the Company's
obligations under the Severance Agreement or claims or rights of the Employee
relating to any shares of stock of, or options for shares of stock of, Haynes
Holdings, Inc., and the Employee agrees to reimburse, defend, and hold harmless
the Company against any such claims, causes of action or demands.

         The Employee understands that as used in this Release, the "Company"
includes its past, present and future officers, directors, trustees,
shareholders, parent corporations, employees, agents, subsidiaries, affiliates,
distributors, successors, and assigns, any and all employee benefit plans (and
any fiduciary of such plans) sponsored by the Company, and any other persons
related to the Company.


--------------------------------------------------------------------------------

(Employee)





--------------------------------------------------------------------------------

Date Signed



WITNESS:





--------------------------------------------------------------------------------